Citation Nr: 9928958	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-08 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for duodenal ulcer 
disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1945 to 
October 1946 and from August 1950 to June 1952.  This appeal 
arises from an October 1997 rating action which denied 
service connection for a duodenal ulcer on the grounds that 
new and material evidence had not been submitted to reopen 
the claim.  The Board reviewed and remanded the claim in 
December 1998 for RO review of the request to reopen the 
claim in light of the standards for reopening claims 
determined in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The RO has completed the action required on remand and the 
case has been returned to the Board for further 
consideration.  


FINDING OF FACT

Evidence received since the last final decision by the RO in 
November 1989 is not so significant, either by itself or 
together with all the evidence of record, that it must be 
considered to fairly decide the merits of the veteran's claim 
for service connection for duodenal ulcer disease.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's last final decision denying service connection for 
duodenal ulcer disease; the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Claim for service connection

By rating action of July 1986, the RO denied service 
connection for a duodenal ulcer condition.  The veteran was 
notified of the denial and of his appellate rights by letter 
of August 1986, but he did not file a timely notice of 
disagreement with the July 1986 RO decision.  By rating 
action of November 1989, the RO denied service connection for 
a duodenal ulcer condition on the grounds that new and 
material evidence had not been submitted to reopen the claim.  
The veteran was notified of the denial and of his appellate 
rights by letter of December 1989, but he did not file a 
timely notice of disagreement with the November 1989 RO 
decision.  That November 1989 denial of service connection 
for duodenal ulcer disease was the last prior final denial of 
the appealed claim.  

In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108.  (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
If the Board determines that the appellant has produced new 
and material evidence, the claim is reopened and the Board 
must evaluate the merits of the appellant's claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).   

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the 2-step process set out in Manio, supra, for 
reopening a final decision based on new and material 
evidence, became a 3-step process under Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  First, it must be determined 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the VA must determine whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, the claim as reopened (and as distinguished 
from the original claim) is well-grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well-grounded, 
the VA may then proceed to evaluate the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(a) 
has been fulfilled.  

In this case, only the first step need be considered, as the 
Board herein determines that new and material evidence has 
not been presented sufficient to reopen the claim.  

At the time of the last final denial by the RO in November 
1989, the claims file contained records of a private 
hospitalization for duodenal ulcer disease in September and 
October, 1980, a December 1987 VA examination record, some 
statements by private physicians, and statements by the 
veteran in support of his claim.  The veteran's service 
medical records, with the exception of the service separation 
examination of September 1946, were reported to be destroyed 
by fire at the National Personnel Records Center in July 
1973.  Their absence is discussed in section 2. of the 
Reasons and Bases portion of this decision, below.

The private hospitalization record informs that the veteran 
was hospitalized from September to October, 1980, for an 
emergency Bilroth-II procedure for treatment of a hemorrhaged 
large, posterior, penetrating duodenal ulcer that had eroded 
into the pancreas. 

A November 1983 letter from D. D. Douglas, M.D., a private 
treating physician, informed the veteran that the type of 
ulcer he had and for which he was operated on in October 1980 
was a kind of duodenal ulcer, and was not a gastric ulcer.  
The physician further informed that a duodenal ulcer, unlike 
a gastric ulcer, could not result from the ingestion of 
aspirin.  The physician concluded that the aspirin the 
veteran had taken for treatment of his service-connected foot 
condition could not have resulted in his duodenal ulcer, and 
that there was apparently no causal relationship between the 
two conditions.

A November 1983 letter from R. S. Yasui, M.D., noted the 
veteran's request for an opinion that the food, poor water 
quality, Atabrine, and stress of a combat zone - to all of 
which the veteran had reportedly been subjected in service - 
had caused or contributed to his duodenal ulcer.  The 
physician stated that he did not know the cause of the 
veteran's duodenal ulcer, but that it was known that duodenal 
ulcers are caused by stress and strain.  

In a statement submitted in January 1985, the veteran argued 
that he developed duodenal ulcer disease secondary to his 
service-connected foot condition, because he had taken a 
great deal of aspirin over the years for pain from the foot 
condition, and this had caused his duodenal ulcer disease.  

In a statement received in February 1986, the veteran 
informed that he had the same stomach symptoms in Korea and 
over the 30 years that followed up until he underwent surgery 
for a perforated ulcer in 1980.  He then argued that he was 
thus entitled to service connection for duodenal ulcer 
disease.

On the December 1987 VA examination, the veteran's history of 
perforated duodenal ulcer and hemic gastrectomy in 1980 was 
noted.  The veteran complained of dyspepsia and nausea 
multiple times per week treated with antacids.  The examiner 
assessed stable duodenal ulcer disease.  The examiner offered 
no opinion as to the etiology of the duodenal ulcer disease. 

The above lay arguments and medical records were all of 
record at the time of the last prior final denial of service 
connection for duodenal ulcer disease in November 1989.  

Evidence and argument submitted since that last prior final 
denial in November 1989 includes VA outpatient treatment 
records, including for duodenal ulcer disease, dating from 
the 1980's and 1990's and additional statements and arguments 
by the veteran.  

These submitted VA medical treatment records from the 1980's 
and 1990's include treatment for residual duodenal ulcer 
disease status post Bilroth-II procedure in October 1980.  
However, these records contain no medical findings or 
conclusions regarding the etiology of the veteran's duodenal 
ulcer disease prior to that 1980 operation.  

Among the medical treatment records received into the record 
since November 1989 is a June 1996 VA outpatient treatment 
record in which the veteran was noted to have tested positive 
for H-Pylori bacteria.  

In statements submitted in May 1997 and January 1998, the 
veteran informed, in effect, of recent medical findings that 
H-Pylori bacteria may exist in the gastrointestinal tract and 
has been found to be causally related to duodenal ulcers.  He 
informed that he had recently tested positive for that 
bacterial infection.  The veteran further informed of 
scientific findings that the H-Pylori infection could be 
obtained through exposure to human feces.  The veteran 
argued, in effect, that he was exposed to unsanitary 
conditions including questionable drinking water in service 
in Korea, adding that Koreans used human feces for 
fertilizer, and that accordingly it was most likely that he 
contracted H-Pylori infection causative of his duodenal ulcer 
while in service in Korea.  In the alternative, the veteran 
reiterated previously presented arguments that aspirin or APC 
tablets taken for his service-connected painful right foot 
caused or contributed to his duodenal ulcer disease.  (The 
veteran has service connection for residuals of a right foot 
injury, currently evaluated as 20 percent disabling.)

The Board has considered the newly submitted evidence and 
arguments, but finds that they are not, either by themselves 
or in connection with evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  The new 
medical evidence presented includes VA records of treatment 
for duodenal ulcer disease in the 1980's and 1990's, but 
these include no medical evidence of either a causal nexus 
between the veteran's period of service and his current 
duodenal ulcer disease, or of the presence of duodenal ulcer 
disease during a period of service or during the one year 
presumptive period following discharge from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

Similarly, the veteran's new argument that he was exposed to 
H-Pylori bacteria in service which caused his duodenal ulcer 
disease is unsupported by any medical evidence or opinion to 
the effect that there is a causal relationship between H-
Pylori bacteria and duodenal ulcer disease, or that in the 
veteran's case his H-Pylori exposure (for which he was noted 
to have tested positive in a June 1996 VA outpatient 
treatment record) was causally related to a period of active 
military service on the one hand, or to his duodenal ulcer 
disease on the other.  Lay testimony is not competent 
evidence to support contentions of medical causation or 
medical diagnosis; competent medical evidence is required.  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  In short, 
no medical evidence has been presented establishing that the 
presence of H-Pylori bacteria in June 1996 is at all related 
to his claim for service connection for duodenal ulcer 
disease.
 
Accordingly, in the absence of newly submitted evidence which 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim, the Board must find 
that reopening the veteran's claim for service connection for 
duodenal ulcer disease is not warranted. 38 C.F.R. § 3.156.

2.  Fire-related service

As the National Personnel Records Center reported in October 
1982, the veteran had fire-related service.  In other words, 
his records of military service, including service medical 
records (with the exception of a single September 1946 
service separation examination record), could not be located 
and any other existing service medical records were destroyed 
by fire at that facility in July 1973.  When a veteran's 
records have been presumed lost or destroyed, the VA has an 
obligation to search for alternative records which support 
the veteran's case.  See Cuevas v. Principi, 3 Vet.App. 542 
(1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  
Moreover, although there is a lack of service medical 
records, VA regulations provide that service connection may 
be shown through other evidence.  Smith v. Derwinski, 2 
Vet.App. 147 (1992); 38 C.F.R. § 3.303(a) (1994).  This 
evidence may be private medical records showing treatment of 
the claimed disability, fellow service personnel statements, 
personal testimony, etcetera.  The evidence may also be 
statements provided by accredited military experts.  However, 
the Board's inability to obtain missing documents is not a 
cause for remand where that remand would probably be futile 
anyway.  Marciniak v. Brown, 10 Vet. App. 198, 202 (1997).

The VA had in the past requested that the veteran submit 
evidence in support of his claim, and has requested medical 
evidence from treating private physicians.  The veteran was 
informed in a March 1998 Statement of the Case that his 
service medical records were unavailable and were presumed 
destroyed by the July 1973 fire at the National Personnel 
Records Center in St. Louis, Missouri.  The veteran was 
afforded the opportunity to submit additional evidence or 
argument in support of his claim.  

The Board regrets that the veteran's service medical records 
are not available.  But appropriate efforts were made, as 
noted above, to assist the veteran in the development of his 
claim, in an attempt to remedy this deficiency in the record.  
However, such accommodation cannot negate the evidentiary 
requirement to submit new and material evidence sufficient to 
reopen his claim. 


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for duodenal 
ulcer disease is not reopened and the benefit sought on 
appeal is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

